Title: From John Adams to William Lee, 7 October 1780
From: Adams, John
To: Lee, William


     
      Dear sir
      Amsterdam October 7. 1780
     
     The Bearer of this is a young Virginian, Mr. Bowdoin, who has been sometime here and has a good Character. I beg Leave to recommend him to your Attention.
     I am in hourly Expectation of hearing of Mr. Laurens, but not without Anxiety for his Safety, as he comes only in a Packet.
     The Accounts from our Country, by Way of Spain, France, England and directly to Amsterdam, are very flattering. But the one Thing needfull for a decisive Campaign, a Superiority at sea, is wanting, which takes away all Ground of sanguine Expectations. The English however will be in no very respectable Situation, and they must be much distressed. The Casualties of the Campain, and the severity of Duty will reduce their Numbers, very considerably by sickness, Desertion, and by the sword in occasional skirmishes.
     What shall We hear from the West Indies?
     The English threw off the Mask so unreservedly, after the reduction of Charlestown, and discovered their ill Will, their wicked Wishes and base designs, So clearly, that the Mortification to them must be double to make Peace now, to what it would have been before.
     But why do I talk of Peace? I am So well perswaded, that the K. of England will see all go, rather than make Peace, and see So clearly that the King is now omnipotent, in England, that it is Scarcely worth while ever to mention it.
     I have the honour to be with great regard, &c.
    